REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art made of record INGALE (US 2018/0359790 A1) discloses a wireless communication wireless comprising a MeNB (101) performs to obtaining end device’s (UE) capability information; based on the end device’s capability information, the MeNB (102) calculating network configuration information by determining measurement configuration information including a frequency, a synchronization signal configuration and a measurement gap configuration.  The MeNB (102) then transmits the network configuration and a measurement gap configuration to the UE based on a received RRC Measurement Report from the UE (step 2005), the MeNB analyzes redundancies across carriers that includes at least one primary cell and at least one secondary cell.  The MeNB further generating RRC Reconfiguration message related to a secondary cell group (SCG) configuration from the master eNodeB to enable the terminal to perform the initial access on the cell based on the information related to the SCG.  The RRC Reconfiguration includes the secondary beam configuration information.

    PNG
    media_image1.png
    580
    565
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    793
    586
    media_image2.png
    Greyscale

INGALE fails to disclose in combination determine that there is beam configuration information pertaining to one or more of the at least one secondary cell that is different from first beam configuration information pertaining to the at least one primary cell; generate, based on the analysis, a control plane message that includes the first beam configuration information, second beam configuration information indicating to use the first beam configuration information by the least one second cell, and third beam configuration information indicating difference beam configuration information; and transmit, via the communication interface, the control plane message to the end device.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412